[Cite as State v. Garland, 2020-Ohio-6712.]

                        IN THE COURT OF APPEALS
               FIRST APPELLATE DISTRICT OF OHIO
                         HAMILTON COUNTY, OHIO




STATE OF OHIO,                                  :   APPEAL NO. C-190712
                                                    TRIAL NO. C-17TRC-23371
      Plaintiff-Appellee,                       :

      vs.                                       :
                                                      O P I N I O N.
KURTIS TYLER GARLAND,                           :

      Defendant-Appellant.                      :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed in Part, Reversed in Part, and Cause
                           Remanded

Date of Judgment Entry on Appeal: December 16, 2020




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott M. Heenan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Engel & Martin L.L.C and Mary K. Martin, for Defendant-Appellant.
                       OHIO FIRST DISTRICT COURT OF APPEALS




CROUSE, Judge.

        {¶1}    After an “ignition interlock device violation” under R.C. 4510.46(A)(2),

the trial court revoked defendant-appellant Kurtis Garland’s driving privileges for

seven years from the date of his offense of operating a vehicle while under the

influence of alcohol (“OVI”). Garland has appealed, arguing in one assignment of

error that the trial court erred in imposing a seven-year license suspension. For the

reasons discussed below, the sole assignment of error is sustained in part and

overruled in part, and the cause is remanded to the trial court to impose a license

suspension not greater than six years. All other aspects of the trial court’s judgment

are affirmed.

                                Factual Background

        {¶2}    Garland was arrested on June 10, 2017. He pled guilty to OVI in

violation of R.C. 4511.19(A)(1)(a) in November 2017. At the time of his offense,

because it was his second OVI in ten years, R.C. 4511.19(G)(1)(b)(iv) permitted a

license suspension between one and seven years. At his plea hearing, the court

notified Garland of the maximum penalties he could face. “For this offense,* * * your

right to drive can be suspended up to five years * * *.” In December 2017, the court

suspended Garland’s license for three years from the date of his offense, June 10,

2017.

        {¶3}    In June 2018, the court modified Garland’s license suspension by

allowing him to drive provided he had OVI plates on his vehicle and an ignition

interlock device installed. In October 2019, Garland registered a positive reading of

.063 on the interlock device, which constituted an “ignition interlock device




                                               2
                      OHIO FIRST DISTRICT COURT OF APPEALS



violation” under R.C. 4510.46. The state filed notice pursuant to R.C. 4510.46(B)

and 4510.13(A)(8) to revoke Garland’s driving privileges, and a hearing was held.

The trial court revoked Garland’s driving privileges for seven years from the date of

his offense.

                             Sole Assignment of Error


       {¶4}    We review misdemeanor sentences for an abuse of discretion. State v.

Griffin, 2020-Ohio-3707, ___N.E.3d___, ¶ 38 (1st Dist.).

       {¶5}    First, Garland contends that because the trial court advised him at the

plea hearing that the maximum possible license suspension was five years, the court

could not suspend his license for more than five years for the ignition-interlock-

device violation.

       {¶6}    Garland is not contending that his guilty plea was not knowing and

voluntary due to the fact that the court misinformed him of the maximum license

suspension. Rather, he contends that the court’s mistake at the plea hearing limited

its ability to increase the license suspension for the ignition-interlock-device

violation to only five years. But that is not the law.

       {¶7}    R.C. 4510.46(C)(3) states that after an ignition-interlock-device

violation, the trial court may increase the original license suspension “by a factor of

two.” Because Garland’s original suspension was three years, the court could not

have imposed a suspension greater than six years for the interlock-device violation.

The state concedes that the court abused its discretion in suspending Garland’s

license for seven years, and agrees that six years is the maximum suspension allowed

by statute.




                                                 3
                      OHIO FIRST DISTRICT COURT OF APPEALS



         {¶8}   Next, Garland contends that the trial court violated his right to due

process and against double jeopardy by imposing multiple punishments for the same

crime.

         {¶9}   “The Double Jeopardy Clause of the Fifth Amendment to the United

States Constitution protects against the imposition of multiple criminal punishments

for the same offense in successive proceedings.” State v. Raber, 134 Ohio St.3d 350,

2012-Ohio-5636, 982 N.E.2d 684, ¶ 24. “If a defendant has a legitimate expectation

of finality, then an increase in that sentence is prohibited by the double jeopardy

clause.” Id.

         {¶10} Garland argues that he had a legitimate expectation of finality in his

sentence and thus the increased license suspension was prohibited by the Double

Jeopardy Clause. We find that Garland did not have a legitimate expectation of

finality because his license suspension had not concluded at the time of the ignition-

interlock-device violation. R.C. 4510.46 specifically permits a trial court to extend a

license suspension upon a finding of an ignition-interlock-device violation. There is

no double-jeopardy issue here.

         {¶11} Lastly, Garland argues that on the “notice pursuant to R.C. 4510.46(B)

and 4510.13(A)(8),” the court did not check the box indicating that his license

suspension was being increased, and so he was not given proper notice. We find his

argument to be meritless. The unchecked box would have increased his suspension

without a hearing. The box that was checked indicated that the court was holding a

hearing regarding Garland’s ignition-interlock-device violation. Rather than increase

his license suspension without a hearing, the court gave Garland the benefit of a

hearing.




                                              4
                      OHIO FIRST DISTRICT COURT OF APPEALS


                                      Conclusion


       {¶12} The sole assignment of error is sustained in part and overruled in part.

The cause is remanded to the trial court to impose a license suspension not greater

than six years. All other aspects of the trial court’s judgment are affirmed.

                    Judgment affirmed in part, reversed in part, and cause remanded.



MOCK, P.J., and BERGERON, J., concur.



Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                                 5